Title: To George Washington from the Board of War, 2 August 1780
From: Board of War
To: Washington, George


					
						Sir.
						War Office [Philadelphia] Augt 2nd 1780.
					
					The Board request your Excellency will be pleased to furnish them with an account of the places you have fix’d upon as Magazines for State supplies of provisions throughout the United States specifying the quantity and quality of the articles which you have directed to be deposited at the several posts. I have the honor to be with the highest respect Yr Excellys Most Obedt Servt
					
						Willm Grayson.
						By order.
					
				